DETAILED ACTION
This action is in response to the application filed 27 November 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 11 and 13 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “wherein the trained machine learning model is trained”, however it is unclear what is further being limited by the claim, as the independent claim merely states that a trained machine learning model is stored (i.e. the step being performed is the act of storing), and as such, there is no interaction with the model or the data used to train the model.  In other words, any training of the model occurred before the start of the claim, and as such it is unclear what is being further limited by the wherein statement, since the independent claim merely uses the already trained model, and the type of data previously used to train the model would not affect the claimed step of ‘storing’ the model.   Correction is requested.  
	Claims 3 – 11 depend from claim 2, and are rejected as having the same deficiencies under 112(b).
	
	In further respect to claim 3, it recites “wherein training data used to train the machine learning model”, however, again, this has the same issues as recited in the rejection of claim 2, in that the model is already trained prior to the step of ‘storing a trained machine learning model’, and as such it is unclear what is being further limited.
	Claims 4 and 5 further attempt to limit the ‘training data’, and, again, it is unclear what is being further limited, as the model is already trained prior to the step of ‘storing a trained machine learning model’. Correction is requested.  

	Claim 6 recites the limitation of “processing the training data such that, for a given household whose energy usage does not include labeled energy usage from a subset of the set of other devices, the labeled energy usage for the subset of other devices is set to zero”, however it is unclear how this step fits into the claims from which it depends (i.e. what training data is processed), since the independent claim provides for no training data; it merely states that a model is stored, data is received and, using the received data, a prediction is made using the stored model. As such, there is no training data to process, as any training data is already contained in the model that is stored in the first step of the claim. Correction is requested.  

	Claims 8 – 11 further attempt to limit the ‘training data’, and, again, it is unclear what is being further limited, as the model is already trained prior to the step of ‘storing a trained machine learning model’.  Correction is requested.  

	Claim 13 recites the same limitation as found in claim 2, and has the same deficiencies under 35 USC 112(b), and is rejected using the same rationale. 
	Claims 14 – 19 depend from claim 13, and are rejected as having the same deficiencies under 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1recites the limitations of receiving household energy usage over a period of time, wherein the household energy usage includes energy consumed by the target device and energy consumed by a plurality of other devices, and  predicting, using the trained machine learning model, energy usage for the target device over the period of time based on the received household energy usage.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships performed by the human mind. 1 The claim encompasses a user collecting data, and using a stored mathematical model to generate a result based on the collected data, which are abstract processes2. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 1 recites the additional element of  storing a trained machine learning model configured to disaggregate device energy usage from household energy usage, wherein the machine learning model is trained to predict energy usage for a target device from household energy usage, however this is merely extra-solution activity (e.g. the act of a user storing or saving something in memory or in a file), and imposes no meaningful limit on the claim3.  
	Independent claim 12 recites the additional limitations of a processor and a memory storing instructions, and independent claim 20 recites a non-transitory computer readable medium, however recited these are recited at a high level of generality, and merely automate the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 11:
Claims 2 – 6 and 8 – 11 merely further describe the data that was used to train the model prior to the model being stored;
Claim 7 merely describes the data presented as a result of the analysis;

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a processor, a memory storing instructions, a non-transitory computer readable medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0039] – [0046], and [0107], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lange et al. (U.S. 2018/0328967, hereinafter Lange). 

In respect to claim 1, Lange discloses a method for disaggregating energy usage associated with a target device, the method comprising:
	storing a trained machine learning model configured to disaggregate device energy usage from household energy usage, wherein the machine learning model is trained to predict energy usage for a target device from household energy usage ([0046] To determine the operational state of the remote devices, the meter 200 receives a power signal, processes the signal, and generates a table 220 of operational states. The remote device(s) provide an electrical signal to the sensor package 202 of the meter 200. The sensors provide a signal (e.g., a waveform 216) to the logic engine 208. The logic engine 208 applies a machine learning model 214 ( described in detail below) to the waveform 216. The machine learning model 214 produces one or more component waveforms 218 by algorithm estimating both the waveforms for each component as well as their activation pattern. [0051] The learning proble111 for Factorial Hidden Markov Models with discrete and 111ulti-variate latent variables remains a challenge. Inference of the latent variables required for the E-step of Expectation Minimization algorithms is usually computationally intractable. A variational learning approach is used that mimics the Baum-Welch algorithm. By approximating the filtering distribution with a variational distribution parameterized by a recurrent neural network, the co111putational co111plexity of the learning problem as a function of the number of hidden states can be reduced to quasilinear instead of quadratic time as required by traditional algorithms such as Baum-Welch whilst making minimal independence assumptions. [0097] FIG. 5 shows an example machine learning model 500. Pseudocode 502 shows an example of the implementation of the neural network on the meter 200. A graphical depiction 504 shows different nodes of the neural network. ; 
	receiving household energy usage over a period of time, wherein the household energy usage includes energy consumed by the target device and energy consumed by a plurality of other devices ( [0096] The dataset contains current and voltage readings at the main distribution panel with a sampling rate of 16 kHz and breaker level power readings with a sampling frequency of0.3 Hz. The neural network used to predict q(z,=11 lxu) is a 4-layer recurrent neural network. The bottom two layers constitute non-recurrent tan h layers with 200 output units each. The top two layers are LSTM-layers with sigmoidactivations each with 100 and 10 output units respectively. This means that 10 components were extracted and maximally 6 out of these 10 inferred components were allowed to be active at any given time (E=6). ; and
	predicting, using the trained machine learning model, energy usage for the target device over the period of time based on the received household energy usage. ([0101] Since appliances were sub-metered at the circuit level and some circuits contain multiple appliances, precision and recall are used as a metric. Recall measures what portion of a given circuits energy is correctly classified, while precision measures, of the energy assigned to a circuit, how much truly belonged to that circuit. For every pair of inferred component and circuit, precision and recall were computed and the component resulting in the highest (prec+ recall)/2 was selected for this circuit. Note that because z is binary, appliances are two-state, i.e. they can be either on or off. FIG. 6 shows results data 600 including example inferred components 602 of a power system and circuit level ground truth 604 of the power system. However, appliances like e.g. a furnace are composed of multiple sub-elements. In that case, the proposed model 'over-disaggregates', i.e. it assigns a component for every sub-element. An example of 'over-disaggregation' can be seen in FIG. 6 at 606 and 608. In this way, additional operational states of the remote devices can be detected. Furthermore, some appliances have different power levels according to their operational state, i.e. a hair dryer has different heat settings. In this case, the proposed methods assigns different components for the same appliances.  [0104] FIG. 7 shows an example process for energy desegregation. The meter receives (702), from the one or more sensors, a plurality of measurements of the electrical signal. The meter generates (704), from the plurality of measurements, a waveform representing the electrical signal. The meter determines (706) one or more component waveforms that form the waveform. In some implementations, the determination is made by inputting the waveform into one or more entries of a data structure, each entry  of the one or more entries of the data structure storing a weight value that is determined based at least in part on values of the data signatures representing the plurality of remote devices, each entry being connected to one or more other entries of the data structure. For each of the one or more entries, the meter generates an output value by performing an arithmetic operation on the waveform stored at that entry, the arithmetic
operation comprising a function of the weight value. The meter identifies, from among the data signatures, based on the output values for each of the one or more entries, one or more particular data signatures that are represented in the waveform. The meter determines (708), based on the particular data signatures, an operational state of one or more remote devices of the plurality of remote devices).

	Claims 12 and 20 recite a system and a non-transitory computer readable medium, respectively, performing the same steps as found in claim 1, and are rejected using the same rationale.  
	In further respect to claim 12, Lange further discloses a processor; and a memory storing instructions (see at least [0106]); in further respect to claim 20, Lange further discloses a non-transitory computer readable medium (see at least page 13, claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (U.S. 2018/0328967, hereinafter Lange), in view of Gupta et al. (U.S. 2013/0110621, hereinafter Gupta). 

In respect to claim 2, Lange discloses the method of claim 1, wherein the trained machine learning model is trained using energy usage values for [a plurality of] households, labeled energy usage values for the target device, and labeled energy usage values for a set of other devices (see at least [0035] The meter 200 transmits operational state data over the network 104 to a client device 106, which can be used
to control and monitor the remote devices. In some implementations, the meter 200 transmits the operational state data to the server system 102, which can be processed for other purposes, such as fault detection, energy monitoring, and so forth. In some implementations, the server system 102 stores the data received from the meter 200. In some implementations, the server system 102 stores calibration parameters ( e.g., weights for a neural network or other machine learning model) of the meter 200. The server system 106 can store profiles of many different meters (including meter 200) and reprogram the meter 200 with an instance of the calibration parameters profile. For example, when the meter is installed in a building that has a known power load (e.g., a franchise restaurant, apartment unit, commercial building, or other such building), the meter can be calibrated with the profile that has been calibrated for that building. The calibration parameters can be trained using data from an instance of the building or the remote devices (e.g., appliances) within), however Lange may not explicitly disclose using energy usage values for a plurality of households. 
	Analogous art Gupta discloses trained machine learning model is trained using energy usage values for a plurality of households, labeled energy usage values for the target device, and labeled energy usage values for a set of other devices (see at least [0067] Moreover, state machine parameters can be learned from at least two different sample sets: (a) multiple samples from the same house over a period of time, for example (i) the amplitude of the air conditioning usage in the home (thereby characterizing the exact appliance); (ii) the daily usage profile (thereby characterizing the presence of a programmable thermostat and pinpointing transition times); (iii) the periodicity of on/off times as the appliance (for example, air conditioning) runs in cycles may assist in characterizing the weather or insulation characteristics of the home, for example by comparing the outside temperature with the set point inside temperature; and (b) samples from different houses, for example (i) learning about different types of clothes dryer patterns; (ii) temporal usage patterns of microwaves; or (iii) time of year, for example identifying when the air conditioning is typically used based on geographic location.).	
It would have been obvious to one of ordinary skill in the art to include in the training data of Lange the training data from multiple households as taught by Gupta since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of using data from multiple households to improve the accuracy of the model. 

In respect to claim 3, the combined invention of Lange and Gupta disclose the method of claim 2 (see Id.), Gupta further disclosing wherein training data used to train the machine learning model comprises energy usage from a plurality of households, labeled energy usage values for the target device within the energy usage for the households, and labeled energy usage values for the set of other devices within the energy usage for the households (see at least [0067] Moreover, state machine parameters can be learned from at least two different sample sets: (a) multiple samples from the same house over a period of time, for example (i) the amplitude of the air conditioning usage in the home (thereby characterizing the exact appliance); (ii) the daily usage profile (thereby characterizing the presence of a programmable thermostat and pinpointing transition times); (iii) the periodicity of on/off times as the appliance (for example, air conditioning) runs in cycles may assist in characterizing the weather or insulation characteristics of the home, for example by comparing the outside temperature with the set point inside temperature; and (b) samples from different houses, for example (i) learning about different types of clothes dryer patterns; (ii) temporal usage patterns of microwaves; or (iii) time of year, for example identifying when the air conditioning is typically used based on geographic location.), and  
	the training of the machine learning model optimizes an accuracy for predicting energy usage values for the target device (see at least [0137] Current methods of disaggregating a composite load into individual appliances loads are general based on obtaining accurate signatures of appliances for pattern matching in the user load profile obtained outside the property. Since the accuracy of the detection of appliances in current methods is dependent on matching the generic appliance signatures to the actual appliances in the property, it is often beneficial to have the user provide system level training to gather the
property specific appliance signatures. This may be accomplished in several ways).

In respect to claim 4, the combined invention of Lange and Gupta disclose the method of claim 3 (see Id.), Gupta further disclosing wherein the training data comprises energy usage values for a plurality of households, and the energy usage for a majority of the households includes labeled energy usage from the target device and labeled energy usage from at least one of the set of other devices (see at least [0067] Moreover, state machine parameters can be learned from at least two different sample sets: (a) multiple samples from the same house over a period of time, for example (i) the amplitude of the air conditioning usage in the home (thereby characterizing the exact appliance); (ii) the daily usage profile (thereby characterizing the presence of a programmable thermostat and pinpointing transition times); (iii) the periodicity of on/off times as the appliance (for example, air conditioning) runs in cycles may assist in characterizing the weather or insulation characteristics of the home, for example by comparing the outside temperature with the set point inside temperature; and (b) samples from different houses, for example (i) learning about different types of clothes dryer patterns; (ii) temporal usage patterns of microwaves; or (iii) time of year, for example identifying when the air conditioning is typically used based on geographic location.).

Claims 13 – 15 recite a system performing the same steps as those found in claims 2 – 4, and are rejected using the same rationale. 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (U.S. 2018/0328967, hereinafter Lange), in view of Gupta et al. (U.S. 2013/0110621, hereinafter Gupta) in further view of Gupta et al. (U.S., 2014/0207298, hereinafter Gupta ‘298). 

In respect to claim 5, the combined invention of Lange and Gupta disclose the method of claim 4, Gupta further disclosing wherein the training data, including the energy usage values from the plurality of households, the labeled energy usage values for the target  device, and the labeled energy usage values for the set of other devices,  (see at least  [0067] Moreover, state machine parameters can be learned from at least two different sample sets: (a) multiple samples from the same house over a period of time, for example (i) the amplitude of the air conditioning usage in the home (thereby characterizing the exact appliance); (ii) the daily usage profile (thereby characterizing the presence of a programmable thermostat and pinpointing transition times); (iii) the periodicity of on/off times as the appliance (for example, air conditioning) runs in cycles may assist in characterizing the weather or insulation characteristics of the home, for example by comparing the outside temperature with the set point inside temperature; and (b) samples from different houses, for example (i) learning about different types of clothes dryer patterns; (ii) temporal usage patterns of microwaves; or (iii) time of year, for example identifying when the air conditioning is typically used based on geographic location.), Lange disclosing comprises periodic granularity, and the receive household energy usage over the period of time comprises periodic granularity (see at least [0132] However, in accordance with some embodiments of the present invention, Smart Meters can sample data in one (1) second intervals and the data can be compressed by storing the one (1) second sampled data for a period of time as memory pern1its-for example, fifteen (15) minutes. This window can then be pared down. For example, every five (5) minutes the one (1) second sampled data can be processed and only the transitions over a particular threshold may be stored. Establishing a threshold (for example, 20 W active power) may assist in reducing the noise captured by the data, which has the undesirable effect of increasing the total amount of data transmitted while not providing any increase in the
amount of useful data).  The combined invention of Lange and Gupta  may not explicitly disclose comprises a substantially hourly granularity, and the receive household energy usage over the period of time comprises a substantially hourly granularity. 
	Analogous art Gupta’298 discloses a 	substantially hourly granularity (see at least [0028] Data may be obtained and/or accessed in various manners. For example, a current clamp (CT clamp) may be utilized. The use of two (2) CT clamps may generally be required, with one CT claim positioned at or proximate to the net meter (which may indicate net power draw for the house), and a second CT clamp positioned at or proximate to the solar system (which may indicate power captured and contributed by the solar system). Alternatively, energy usage data may be obtained from Green Button (an industry effort to provide transparent energy usage data, which is generally provided in hourly intervals)).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the hourly interval of data sampling of Gupta’298 with the sample time for the data in Lange and Gupta. 
Thus, the simple substitution of one known element for another producing a predictable result of using available data that is sent at longer intervals to reduce bandwidth or if no other data is available, renders the claim obvious. 
	
	Claim 16 recites a system performing the same steps as those found in claim 5, and is rejected using the same rationale. 

Allowable Subject Matter
Claims 6 – 11 and 17 – 19 would be allowable if the independent claims were amended in such a way as to overcome the rejection(s) under 35 U.S.C.  101, set forth in this Office action, and if the allowable claims were rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	None of the prior art of record, either alone or in combination, disclose or render obvious processing the training data such that, for a given household whose energy usage does not include labeled energy usage from a subset of the set of other devices, the labeled energy usage for the subset of other devices is set to zero (as recited in claims 6 and 17). Claims 7 – 11 depend on claim 6, and claims 18 and 19 depend on claim 17, and are therefore allowable over the prior art based on this dependency6.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Tomlinson, JR.; Harold Woodruff et al. US 20100305889 A1, which discloses a non-intrusive appliance load identification using cascaded cognitive learning;
Kim; Hyungsul et al.	US 20120278272 A1, which discloses a system and method for disaggregating power load;
Gupta; Abhay et al.	US 20180348711 A1, which discloses energy disaggregation techniques for low resolution whole-house energy consumption data;
Zeifman; Michael	US 20130338948 A1, which discloses methods and system for nonintrusive load monitoring;
Andrews; Burton et al.	US 20110144819 A1, which discloses a method for non-intrusive load monitoring using a hybrid systems state estimation approach;
Sanderford, JR.; H. Britton	US 20110301894 A1, which discloses a method and system for non-intrusive load monitoring and processing;
ElBsat; Mohammad N. et al.	US 20180356770 A1, which discloses a building energy optimization system with automated and dynamic economic load demand response (eldr) optimization;
Benitez; Diego et al.	US 8340831 B2, which discloses a non-intrusive load monitoring system and method; 
Alles; Harold Gene	US 8275561 B2, which discloses a power monitoring and analysis system for identifying individual electrical devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) I.A. Mathematical Relationships - i.v.  organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.; see further MPEP 2106.04(a)(2) III. A. and III. B. 
        
        
        2 See also Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), stating :Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
        
        3 See e.g. MPEP 2106.05(g) (2). 
        
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        6 Claims 7 – 11,18 and 19 would not necessarily be allowable on their own over the prior art of record without the limitations of claims 6 and 17, respectively.